                                           Case 3:18-cv-07507-JD Document 31 Filed 07/10/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM GUY,                                        Case No. 18-cv-07507-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE DISCOVERY
                                                  v.
                                   9

                                  10     E DOERING, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, proceeds with a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. He filed a letter with the Court discussing difficulties in obtaining discovery.

                                  15          Plaintiff is advised that the Court generally is not involved in the discovery process and

                                  16   only becomes involved when there is a dispute between the parties about discovery responses.

                                  17   Discovery requests and responses normally are exchanged between the parties without any copy

                                  18   sent to the court. See Fed. R. Civ. P. 5(d) (listing discovery requests and responses that “must not”

                                  19   be filed with the court until they are used in the proceeding or the court orders otherwise). Only

                                  20   when the parties have a discovery dispute that they cannot resolve among themselves should the

                                  21   parties even consider asking the court to intervene in the discovery process. The Court does not

                                  22   have the resources to oversee all discovery, and so requires that the parties present to it only their

                                  23   very specific disagreements.

                                  24          To promote the goal of addressing only very specific disagreements (rather than becoming

                                  25   an overseer of all discovery), the Court requires that the parties meet and confer to try to resolve

                                  26   their disagreements before seeking court intervention. See Fed. R. Civ. P. 37(a); N.D. Cal. Local

                                  27   Rule 37. Where, as here, one of the parties is a prisoner, the Court does not require in-person

                                  28   meetings and instead allows the prisoner and defense counsel to meet and confer by telephone or
                                           Case 3:18-cv-07507-JD Document 31 Filed 07/10/20 Page 2 of 2




                                   1   exchange of letters. Although the format of the meet-and-confer process changes, the substance of

                                   2   the rule remains the same: the parties must engage in a good faith effort to meet and confer before

                                   3   seeking court intervention in any discovery dispute. If defendants will not provide the requested

                                   4   discovery, plaintiff should send them a letter stating that he intends to pursue a motion to compel.

                                   5   The letter should state the specific discovery he seeks, and state the reasons that plaintiff believes

                                   6   he is entitled to such discovery.

                                   7          The record does not indicate that these steps were taken here. Plaintiff is advised to follow

                                   8   the procedures discussed above. If plaintiff cannot reach an outcome that he believes is

                                   9   appropriate after that, he may file a letter explaining the issues.

                                  10          IT IS SO ORDERED.

                                  11   Dated: July 10, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                      JAMES DONATO
                                  14                                                                  United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
